DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 61.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow lug receiver set along a circumferential edge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities:
  Reference #54 has been used to designate “peg feet” and “receiving aperture”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, and 19 (as well as dependent claims 5-9 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first hexagonal array" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If applicant maintains the “first hexagonal array” limitation the examiner suggests incorporating that limitation into dependent claims 5-9 for consistency.
Claim 6 recites the limitation "the one-half the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “peg, and foot, peg and foot around said perimeter” which is vague and indefinite. A peg has not been introduced into the claims. Therefore, it is unclear if the peg is the same structure as the previously claimed “feet” or if the peg is an additional structure. The specification, page 12, describes the feet as “peg feet”. Therefore, the limitation of a repeating pattern is also unclear. Is the pattern intended to be feet and indent, feet and indent?
Claim 19 recites the limitation, “wherein said step of emplacing is completed prior to said step of emplacing”. Which is vague and indefinite. It is unclear what step of emplacing is completed prior to said step of emplacing. There is only one step of emplacing recited in claim 18, rendering claim 19 indefinite. Therefore, for the purposes of examination the examiner will interpret the limitation to be emplacing as claimed in claim 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the limitation “the display device as set forth in claim 6”, which does not place the claim in proper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “attachment means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for mating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1,2, 5-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 change “removable retainer comprises a comprising means” to –removable retainer comprises a means--
Claim 15 change “the retainer set upon securing ring” to –the retainer set upon a securing ring-- 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masters; David Immel (US 20010034972 A1; hereinafter Masters).
Regarding claims 1 and 15 Masters teaches:
A display assembly device to facilitate arrangement of one or more longitudinal stems. (See Fig. 6 #52); [0039]
said device comprising a container having an open mouth. (See Fig. 6 #56); [0039]
an interior surface, a securing ring set within the container and positioned along the interior surface. (See Fig. 6 #54 set within #56 interior); [0039]
a retainer set along the securing ring, the retainer comprising a multitude of apertures arrayed for receiving one or more stems. (See Fig. 3 #16, 18, 22, 26); [0035]-[0036]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of SOJI OKAI LUIS (US 1868802 A; hereinafter Okai).
Regarding claim 2 Masters, as shown above, discloses all of the limitations of claim 1. Masters does not teach. Okai teaches:
A container bottom set at a lower end of the container, and one or more pins in vertical arrangement along said bottom. (See Fig. 6 #3, 4, 5, 11); (Col. 2, lines 0-9)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the container of Masters to incorporate the teachings of Okai in order to gain the advantages of more precisely arranging flowers (Col. 1, lines 15-23).
Regarding claim 3 Masters, as shown above, discloses all of the limitations of claim 1. Masters does not teach. Okai teaches:
Said retainer comprises an array of hexagonal cells. (See Fig. 2 #14); (Col. 2, lines 38-44)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the retainer apertures of Masters to incorporate the teachings of Okai in order to gain the advantages of allowing more hand manipulation for placement of flowers (Col. 2, lines 38-44).
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of Okai, further in view of Harshman; Trent A. et al. (US 20200107656 A1; hereinafter Harshman.
Regarding claims 4-5 Masters, in view of Okai, as shown above, discloses all of the limitations of claim 3. Masters in view of Okai does not teach. Harshman teaches:
Said retainer comprise a further array of hexagonal cells set below the first hexagonal array and affixed thereto. (See Fig. 7 #120, 130, 160); [0034]
Said further array of hexagonal cells is offset from said array. (See Fig. 7 #120, 130, 160); [0034]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the retainer apertures of Masters as modified by Okai, to incorporate the teachings of Harshman in order to gain the advantages of providing additional floral support [0004].
Regarding claim 6 Masters, in view of Okai, as shown above, discloses all of the limitations of claim 3. Masters in view of Okai does not teach. Harshman teaches:
Further array of hexagonal cells is offset from said array. (See Fig. 7 #120, 130, 160); [0034]
Masters in view of Okai and Harshman.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of Okai and Harshman, further in view of Picozza; Augusto A. et al. (US 5161711 A; hereinafter Picozza).
Regarding claim 7 Masters, in view of Okai and Harshman, as shown above, discloses all of the limitations of claim 6. Masters teaches:
Retainer array of cells with feet and receiving indents for mating with snap fit indents on a retaining ring (See Fig. 7 #61, 80 snap fit arrangement); [0046]
Masters in view of Okai does not teach. Harshman teaches:
Hexagonal array and further array comprises a shared perimeter. (See Fig. 10 #214); [0036]
Masters in view of Okai and Harshman does not teach. Picozza teaches:
A closure assembly, lid and ring, wherein receiving indents are adapted to complement and mate with a rising ring boss. (See Fig. 9 #46, 62); (Col. 4, lines 63-68)
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a snap fit arrangement between the arrays and retaining ring, as taught by Masters, as modified by Okai and Harshman, with a retaining ring rising boss, as taught by Picozza
Regarding claim 8 Masters, in view of Okai, Harshman, and Picozza, as shown above, discloses all of the limitations of claim 7. Masters in view of Okai and Picozza does not teach. Harshman further teaches:
Perimeter includes a repeating pattern of peg and foot, peg and foot around said perimeter. (See Fig. 8 #144, 174); [0035]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the retainer of Masters, as modified by Okai and Picozza, to incorporate the teachings of Harshman in order to gain the advantages of providing an interchangeable connection.
Regarding claim 9 Masters, in view of Okai and Harshman, as shown above, discloses all of the limitations of claim 5. Masters in view of Okai does not teach. Harshman further teaches:
Said array and further array form a symmetrical disc with a tall center and narrow perimeter. (See Fig. 7 #130, 160); [0034]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the retainer of Masters, as modified by Okai, to incorporate the teachings of Harshman in order to increase the surface area for flower placement.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of Picozza.
Regarding claim 10 Masters, as shown above, discloses all of the limitations of claim 1. Masters does not teach. Picozza teaches:
A hollow lug receiver set along a circumferential edge. (See Fig. 9 #46); (Col. 4, lines 63-68)
A rising boss adapted to mate with said hollow lug receiver. (See Fig. 9 #62); (Col. 4, lines 63-68)
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a snap fit arrangement between the securing and retaining ring, as taught by Masters, to incorporate the rising boss adapted to mate with said hollow lug receiver, as taught by Picozza, in order to gain the advantages of a more secure connection since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification page 8 line 8, that other snap on, or affixing means as are known in the art may be useful for this function.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of Liard; Maurice (US 4325202 A; hereinafter Liard).
Regarding claim 11 Masters, as shown above, discloses all of the limitations of claim 1. Masters does not teach. Liard teaches:
A retainer comprising a boss on a lower side of said retainer along a circumferential edge. (See Fig. 4 #11, 15); (Col. 2, lines 53-62)
Aperture adapted to mate with said boss to secure. (See Fig. 4 #29); (Col. 3, lines 11-18)
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a snap fit arrangement between the securing and retaining ring, as taught by Masters, to incorporate the fastening connection of Liard, in order to gain the advantages of a more secure connection, since a simple substitution of one known element for another would obtain .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masters.
Regarding claim 12 Masters, as shown above, discloses all of the limitations of claim 1. Masters does not teach wherein said securing ring is integrally formed in a side wall of said container. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the ring and container to be integrally formed in order to gain the advantages of improved production, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 13 Masters, as shown above, discloses all of the limitations of claim 12. Masters further teaches:
Securing ring is set along a horizontal plane. (See Fig. 6 #54)
Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of Harshman.
Regarding claim 14 Masters, as shown above, discloses all of the limitations of claim 13. Masters further teaches: 
Securing ring set along a narrow opening. (See Fig. 6)
Masters does not teach. Harshman teaches:
Narrow necked container. (See Fig. 10 #222)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the securing ring of Masters, to include a narrow necked Harshman, in order to gain the advantages of enhanced aesthetics, and since Masters discloses that any type of vase or container may be used [0039].
Regarding claims 16-17 Masters, as shown above, discloses all of the limitations of claim 15. Masters further teaches:
Means for mating removable retainer with said securing ring. (See Figs. 3 and 5 #30, 46); [0038]
Masters does not teach. Harshman teaches:
a top array of hexagonal cells, and a lower array of hexagonal cells. (See Fig. 7 #130, 160)
said removable retainer comprising a symmetrical shape with a tall middle and a narrow exterior along a circumference of said retainer. (See Fig. 10 #130, 160, 214)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the removable retainer of Masters to incorporate the teachings of Harshman, in order to gain the advantages of improved floral support.
Regarding claims 18-19 Masters teaches:
A method of presenting a display by emplacing one or more items into a vase, through a retainer having at least one aperture. (See Fig. 6 #52, 54, 56); (abstract) 
the method comprising the steps of: preparing a container with a securing ring within an opening of the container, emplacing a retainer onto the securing (See Figs. 3 and 5 #30, 46); [0038]
locating one or more stems through the retainer. (See Fig. 6 #52, 54); [0014]
Masters does not teach preparing a container with a securing ring within a neck of the container, or removing the retainer from the securing ring. Masters does teach that any type of container may be used [0039], and the device can be used by removing the retainer from the securing ring (See Fig. 3 #30); [0036]. It would have been obvious to one of ordinary skill within the art before the effective filing date to use a container with a neck, and to remove the retainer from the securing ring depending on the arrangement desired [0039].
Masters does not teach. Okai teaches:
positioning a bottom end of the one or more stems into a set of pins along a bottom end of the container. (See Fig. 6 #3, 5, 15); (Col. 2, lines 38-44)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the container of Masters to incorporate the teachings of Okai in order to gain the advantages of more precisely arranging flowers (Col. 1, lines 15-23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to floral arrangement devices.
US 1462947 A	STUCK WILLIAM R
US 1629112 A	MACDONALD FREDERICK D
US 1775250 A	LINK WILLIAM H
US 1989952 A	THOMAS ALBERT G
US 2057856 A	EDWARD STONE
US 2333561 A	MALCOLM HAMBLIN CLYDE
US 2381253 A	BIERWERT HOWARD L
US 2511162 A	JACKSON PERCIVAL E
US 3048942 A	BOETTICHER AUDREY L et al.
US 3183624 A	SWETT JAMES B
US 3477175 A	SAKAMATO MITCHELL T
US 5181626 A	Daenen; Robert H. C. M. et al.
US 5347752 A	Black; Kevin E.
US 5758452 A	Matteucci; Carlo et al.
US 6189261 B1	Helgeson; Valerie A.
US 20020184818 A1	Roskin, Linda
US 20050050797 A1	Maniscalco, Kristine A.  et al.
US 20060225343 A1	Thoele; Catherine Maries
US 20090307971 A1	DRISCOLL; DANIEL G.
US 20100095585 A1	Hall; Lori
US 20200323366 A1	Luk; Han et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644